Poe cuanto, la- moción que antecede se funda en la supuesta falta de diligencia del apelante, en la supuesta frivolidad de la apela-ción y en la supuesta falta de jurisdicción de este tribunal;
Por cuanto, el apelante ha radicado ya una transcripción de autos- en la Secretaría de este Tribunal dentro del término fijado en la última prórroga concedida para ello ;
■ Por cuanto, la mera afirmación de que la apelación es frívola y que el apelante no puede señalar motivo de error contra la senten-cia apelada, no basta para demostrar que sea así;
Por cuanto, la alegación de que la sentencia apelada, sin incluir intereses, no excede de la suma de $300, no está sostenida por la copia certificada de la sentencia acompañada a dicha moción, la cual no habla de intereses sino de una suma de $300 de principal y un *979crédito adicional de $100, sin especificar la naturaleza de dicho ci’é-dito adicional;
Por taNto, no lia lugar a la desestimación solicitada.